668 S.E.2d 902 (2008)
In the Matter of D.G.
No. 391A08.
Supreme Court of North Carolina.
November 17, 2008.
Ann B. Petersen, Chapel Hill, for D.G.
James R. Glover, for Juvenile.
James C. Gaither, Jr., District Attorney, for State.
The following order has been entered on the motion filed on the 14th day of November 2008 by State of NC for Extension of Time to File Brief:
"Motion Allowed. State of NC shall have up to and including the 17th day of December 2008 to file and serve his/her brief with *903 this Court. By order of the Court in conference this the 17th day of November 2008."